Citation Nr: 1618929	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.   

3. Entitlement to service connection for plantar fascitis. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards.  

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain, to include as associated with exposure to Gulf War environmental hazards.  

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to October 1997.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The issues of entitlement to service connection for plantar fascitis and whether new and material evidence has been presented to reopen a claim of entitlement to chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards, joint pain, to include as associated with exposure to Gulf War environmental hazards, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's sleep apnea is related to service. 

2. The evidence of record shows that the Veteran's hypertension is secondary to his herein service-connected sleep apnea.   


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a hypertension, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to Veteran, no additional notice or development is required.

The Veteran avers service connection for obstructive sleep apnea and hypertension.  Specifically, asserting in his March 2010 claim that his sleep apnea was secondary to his asthma condition, contenting in his July 2010 claim that his hypertension is secondary to his asthma condition, and averring in November 2015 that his sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Obstructive Sleep Apnea

The Veteran asserts his obstructive sleep apnea is secondary to his service connected asthma.  He further avers in November 2015 that his sleep apnea is secondary to his service-connected PTSD.  

Service treatment records reflect that a May 1989 record notes the Veteran snored loudly, but slept well at night.  In February 1990, the Veteran complained of nasal dyspnea, status post trauma and wanted an elective septoplasty and reduction of turbinate volume.  He underwent a nasal septoplasty.  His preoperative diagnosis was nasal septal deformity with compensatory turbinate hypertrophy.  In June 1993, the Veteran underwent a tonsillectomy and turbinectomy.  The record further notes he had a history of tonsillar hypertrophy, airway obstruction, snoring, and turbinate enlargement with nasal obstruction.  An undated record notes the Veteran had longstanding nasal dyspnea, was positive for snoring, but specifically stated he was negative for sleep apnea.  

Post-service records include a January 2010 private treatment record that notes the Veteran was diagnosed with severe obstructive sleep apnea.  

The Veteran was afforded a VA examination in June 2010.  The examiner notes that Veteran "had T&A [tonsillectomy and adenoidectomy] 1989 due to tonsillitis and pharyngitis."  The examiner further notes "ENT [ear, nose, and throat] note dated 1989 for nasal eval., c/o [the Veteran complained of] difficulty breathing through nose and snoring, diagnosed with right inferior turbinate hypertrophy; septoplasty 1990."  The examiner confirmed the diagnosis of sleep apnea and opined the Veteran's sleep apnea was less likely as not caused by or a result of his service connected asthma, explaining that primary causes and risk factors of obstructive sleep apnea include "being overweight or obese, large tonsils or adenoids, deviated septum, shape of head and neck, receding chin, enlarged tongue, [and] nasal congestion or blockage (from cold, sinusitis, allergies, smoking, etc.)."  The examiner further explained that while studies suggest a possible link between sleep apnea and asthma, "there has been no evidence based literature to support a DEFINITE link, correlation or causal relationship between asthma and OSA [obstructive sleep apnea]."  

An April 2013 general Gulf War VA examination further found the Veteran was determined to have obstructive sleep that was anatomical in nature.  Given this, it was less likely to be due to Gulf War syndrome.  

For further medical comment on this issue, the Board referred the claim for a VHA medical opinion in March 2016, which addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's service treatment records and post-service medical records, the VHA opinion found it was possible for sleep apnea to be present, but remain undiagnosed for several years prior to being detected by a clinician, who is trained or educated in sleep disorders.  The opinion further states:

Sleep apnea was diagnosed in 2010, however, given the above features of snoring, upper airway obstruction and nasal symptoms in 1990-93, one cannot completely rule out that he did not have undiagnosed sleep apnea during service, that remained undetected due to lack of a full evaluation for sleep apnea.  Due to these reasons, it is as likely as not that he had sleep apnea that was incurred or was present during service.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's obstructive sleep apnea was incurred in active service. 

Although the Veteran asserts his sleep apnea is secondary to a service-connected disability, the VHA opinion found it is as likely as not that the Veteran had sleep apnea that was incurred or was present during service.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for obstructive sleep apnea is warranted. 

Hypertension

The Veteran avers his hypertension is secondary to his service-connected asthma.  Specifically, contending in an August 2010 statement that he noticed his blood pressure was elevated shortly after being diagnosed with service-connected asthma.  He was prescribed amlodipine besylate, hydrochlorothiazide, and lisinopril by the VA to help control his hypertension.  His personal physician informed him that his asthma medication raised his blood pressure.  The Veteran further avers in an April 2016 statement that while his October 2010 VA examination noted there was some evidence as to a relationship between asthma medication and hypertension, the Mayo Clinic stated that the use of long-term asthma medications could cause side effects including cataracts, thinning bones, reduced growth in children, and high blood pressure, and the March 2016 VHA opinion provided no detailed rational; instead, simply inferred that there was no literature available.  

Service treatment records reveal no indication of hypertension in service.

The post-service medical records indicate that the Veteran was initially diagnosed with hypertension in 2005-2006.

The Veteran was afforded a VA examination in October 2010.  The examiner confirmed the diagnosis of hypertension and opined the Veteran's hypertension is less likely as not caused by or the result of service-connected asthma, explaining that "although research indicates that asthma may affect B/P [blood pressure], diastolic and systolic hypertension correlates with the degree or severity of bronchial asthma."  Additionally, the Veteran also has severe sleep apnea "which is most likely cause of HTN [hypertension], B/P remained within normal limits in military while vet experienced 'worsened asthma.'" 

An April 2013 general Gulf War VA examination confirmed the Veteran's diagnosis of hypertension.  

For further medical comment on this issue, the Board referred the claim for a VHA medical opinion in March 2016, which addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's service treatment records and post-service medical records, the VHA opinion found that Veteran suffered from asthma that was present during service.  "While, acute episodes of asthma can cause transient elevation of blood pressure; however, based on available medical literature, there is no scientific evidence that chronic asthma results in the development of long-term hypertension."  The VHA opinion concluded that it was not likely that the Veteran's hypertension was proximately due to or incurred as the result of his asthma, noting blood pressure "was 126/76 (normal) during [the Veteran's] discharge from service."  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's hypertension is secondary to his herein service-connected sleep apnea. 

The Board notes the Veteran avers his hypertension is secondary to service-connected asthma and the March 2016 VHA opinion found it was not likely that the Veteran's hypertension was proximately due to or incurred as the result of his asthma.  However, as the Board herein grants service-connection for obstructive sleep apnea and the October 2010 VA examiner found the Veteran's severe sleep apnea is "most likely cause of HTN," there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for hypertension is warranted. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is granted.  


REMAND

The claims of entitlement to service connection for plantar fascitis and whether new and material evidence has been presented to reopen a claim of entitlement to chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards, joint pain, to include as associated with exposure to Gulf War environmental hazards, and bilateral pes planus must be remanded because the Veteran timely expressed disagreement, in October 2015 and November 2015, with the rating decisions rendered in May 2015 and October 2015.  However, the RO did not issue a statement of the case on these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for plantar fascitis and whether new and material evidence has been presented to reopen a claim of entitlement to chronic fatigue syndrome, to include as associated with exposure to Gulf War environmental hazards, joint pain, to include as associated with exposure to Gulf War environmental hazards, and bilateral pes planus.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


